UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1346


AYE AYE PHYU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 28, 2010             Decided:   October 15, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aye Aye Phyu, Petitioner Pro Se. Melody A. Brukiewa, IMMIGRATION
AND NATURALIZATION SERVICE, Baltimore, Maryland; Kiley L. Kane,
Tyrone Sojourner, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Aye Aye Phyu, a native and citizen of Burma, petitions

for    review     of    an    order    of   the    Board     of    Immigration       Appeals

dismissing her appeal from the Immigration Judge’s denial of her

applications for relief from removal.

                Phyu    first     challenges        the    determination        that     she

failed to establish eligibility for asylum.                         To obtain reversal

of    a   determination         denying     eligibility       for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”              INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).         We have reviewed the evidence of record and conclude

that Phyu fails to show that the evidence compels a contrary

result.

                Having failed to qualify for asylum, Phyu cannot meet

the more stringent standard for withholding of removal.                              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).               Finally, we uphold the finding below

that Phyu failed to demonstrate that it is more likely than not

that      she   would    be    tortured     if     removed    to    Burma.      8     C.F.R.

§ 1208.16(c)(2) (2010).

                Accordingly,      we   deny       the   petition     for     review.      We

dispense        with    oral     argument        because     the     facts     and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3